 



Exhibit 10.10

PHH CORPORATION

NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN

1)    Purpose.      The purpose of the PHH Corporation Non-Employee Directors
Deferred Compensation Plan (the “Plan”) is to enable directors of PHH
Corporation (the “Company”) who are not also employees of the Company to defer
the receipt of certain compensation earned in their capacity as non-employee
directors of the Company.

2)    Eligibility.      Directors of the Company who are not also employees of
the Company or any of its subsidiaries (“Directors”) are eligible to participate
in the Plan, subject to their election to defer eligible compensation.

3)    Administration.      The Plan shall be administered by the Compensation
Committee of the Board of Directors of the Company (the “Committee”). The
Committee shall have the authority to adopt rules and regulations for carrying
out the Plan’s intent and to interpret, construe and implement the provisions
thereof. Determinations made by the Committee with respect to the Plan, any
deferral made hereunder and any Director’s account shall be final and binding on
all persons, including but not limited to the Company, each Director
participating in the Plan and such Director’s beneficiaries.

4)    Deferral of Fees.      Subject to such rules and procedures that the
Committee may establish from time to time and subject to any determinations of
the Company to pay compensation to Directors from time to time, Directors may
elect to defer under the Plan all or a portion of their annual retainer fees, as
well as such other fees, stipends and payments determined by the Company to be
eligible for deferral from time to time that are, in each case, otherwise
payable in cash in accordance with the Company’s policies as in effect from time
to time (such cash compensation, collectively, “Fees”). In order to defer all or
any portion of a Director’s Fees, the Director must complete a deferral election
in such form, and at such time, as determined by the Committee in its sole
discretion. Once a Director has elected to defer any portion of the Director’s
Fees, the election may not be revoked and shall continue in force for the
remainder of the Director’s service as a member of the Board of Directors of the
Company; provided, however, that a Director may, no later than 60 days prior to
the beginning of any calendar year, revoke his or her deferral election with
respect to the entirety of such calendar year.

5)    Form of Deferral.      The Company shall establish a separate deferred
compensation account on its books in the name of each Director who has elected
to participate in the Plan. A number of Restricted Stock Units (as defined in
the Company’s 2005 Equity and Incentive Plan or a successor plan) (the “Stock
Plan”) payable in shares of Company common stock, par value $0.01 per share
(“Company Stock”) or, in the Committee’s discretion, cash shall be credited to
each such Director’s account as of each date (a “Deferral Date”) on which
amounts deferred under the Plan would otherwise have been paid to such Director.
The Restricted Stock Units credited to a participating Director’s account under
the Plan shall be issued under the Stock Plan. The number of Restricted Stock
Units credited to a Director’s account as of each Deferral Date shall be
calculated by dividing by the amount so deferred by the Fair Market Value (as
defined in the Stock Plan) of a share of Company Stock as of such Deferral Date.
The Restricted Stock Units

 



--------------------------------------------------------------------------------



 



so credited shall be immediately vested and non-forfeitable and shall become
payable as set forth in Section 9. Except as set forth herein, the terms and
conditions of the Restricted Stock Units credited to Director’s accounts under
the Plan shall be governed by the Stock Plan, including, but not limited to, the
equitable adjustment provisions set forth in Section 5 thereof and provisions
with respect to a Change in Control (as defined in the Stock Plan).

6)    Dividend Equivalents.      Additional Restricted Stock Units shall be
credited to a Director’s account as of each date (a “Dividend Date”) on which
cash dividends and/or special dividends and distributions are paid with respect
to Company Stock, provided that at least one Restricted Stock Unit is credited
to such Director’s account as of the record date for such dividend or
distribution. The number of Restricted Stock Units to be credited to a
Director’s account under the Plan as of any Dividend Date shall equal the
quotient obtained by dividing (a) the product of (i) the number of the
Restricted Stock Units credited to such account on the record date for such
dividend or distribution and (ii) the per share dividend (or distribution value)
payable on such Dividend Date, by (b) the Fair Market Value of a share of
Company Stock as of such Dividend Date.

7)    Restrictions on Transfer.      The right of a Director or that of any
other person to the payment of deferred compensation or other benefits under the
Plan may not be assigned, transferred, pledged or encumbered except by will or
by the laws of descent and distribution.

8)    Payment of Restricted Stock Units.      Each Director (or his or her
beneficiary) shall receive a one-time distribution of Common Stock with respect
to all Restricted Stock Units then credited to the Director’s account under the
Plan on the date which is 200 days immediately following the date upon which
such Director’s service as a member of the Company’s Board of Directors
terminates for any reason. The number of shares of the Company Stock payable
upon such distribution shall equal the number of Restricted Stock Units credited
to such Director’s account as of the date of such distribution, less applicable
withholding. Fractional shares shall be payable in cash.

9)    Unfunded Plan; Creditor’s Rights.      The Plan is intended to be an
“unfunded” plan for purposes of the Employee Retirement Income Security Act of
1974, as amended. The obligation of the Company under the Plan is purely
contractual and shall not be funded or secured in any way. A Director or any
beneficiary shall have only the interest of an unsecured general creditor of the
Company in respect of the Restricted Stock Units credited to such Director’s
account under the Plan.

10) Successors in Interest.      The obligations of the Company under the Plan
shall be binding upon any successor or successors of the Company, whether by
merger, consolidation, sale of assets or otherwise, and for this purpose
reference herein to the Company shall be deemed to include any such successor or
successors.

11) Governing Law; Interpretation.      The Plan shall be construed and enforced
in accordance with, and governed by, the laws of the State of Maryland. The
Company intends that transactions under the Plan shall be exempt under
Rule 16b-3 promulgated under Section 16 of the Securities Exchange Act of 1934,
as amended, unless otherwise determined by the Company.

12) Termination and Amendment of the Plan.      The Board of Directors of the
Company may terminate the Plan at any time; provided, that termination of the
Plan shall not adversely

 



--------------------------------------------------------------------------------



 



affect the rights of a Director or beneficiary thereof with respect to amounts
previously deferred under the Plan without the consent of such Director and that
of such Director’s beneficiary. The Board of Directors of the Company may amend
the Plan at any time and from time to time; provided, however, that no such
amendment shall adversely affect the rights of any Director or beneficiary
thereof with respect to amounts previously deferred under the Plan.

 